DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
1.	This office action is in response to the amendments submitted by Applicant(s) on 02/11/2022.

Response to Arguments
I. Status of the Claims
2.	Claims 1-22 are still pending. 
3. 	Claim 22 is new.
4. 	Applicant's amendments to claims and new claims are accepted because do not introduce new matter pursuant to MPEP 2163.
5. 	The drawings filed on 02/24/2020 have been accepted.

II. Objections
6. 	Applicant's arguments with respect to the objection(s) have been fully considered and found persuasive. Therefore, the objection(s) have been withdrawn.

II. Rejections Under 35 U.S.C. 112
7. 	Applicant's arguments with respect to the rejection(s) under 35 U.S.C. 112(b)/second paragraph (pre-AIA ) have been fully considered and found persuasive. Therefore, the rejection(s) have been withdrawn.

IV. Rejections Under 35 U.S.C. 102
8. 	Applicant's arguments with respect to the anticipated rejection(s) under 35 U.S.C. 102 have been fully considered and are persuasive. Therefore, the rejection(s) has been withdrawn.

IV. Rejections Under 35 U.S.C. 103
9. 	Applicant's arguments with respect to the rejection(s) under 35 U.S.C. 103 have been fully considered and found persuasive. Therefore, the rejection(s) has been withdrawn.

Reasons for Allowability / Allowable Subject Matter
10. 	Claims 1-22 are allowed. See previous office action with notification date 11/12/2021 and the arguments by the Applicant(s) filed on 02/11/2022 for specific reasons for allowability. 

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Iwasaki (Patent No.: US 5,991,125) teaches “A magnetoresistive head includes a magnetoresistive effect element including a magnetoresistive film, which has a first ferromagnetic layer and a second ferromagnetic layer separated by a nonmagnetic layer. A magnetization direction of the first ferromagnetic layer is perpendicular to a magnetization direction of the second ferromagnetic layer when a signal magnetic field is zero. A pair of bias layers provide magnetic bias, and a top surface of each of the pair of bias layers faces a lower surface of each edge region of the magnetoresistive film” (Abstract).
b)	NAKAYAMA (Pub. No.: US 2009/0224342) teaches “A magnetoresistive effect element includes a reference layer, a recording layer, and a nonmagnetic layer. The reference layer is made of a magnetic material, has an invariable magnetization which is perpendicular to a film surface. The recording layer is made of a magnetic material, has a variable magnetization which is perpendicular to the film surface. The nonmagnetic layer is arranged between the reference layer and the recording layer. A critical diameter which is determined by magnetic anisotropy, saturation magnetization, and switched connection of the recording layer and has a single-domain state as a unique stable state or a critical diameter which has a single-domain state as a unique stable state and is inverted while keeping the single-domain state in an inverting process is larger than an element diameter of the magnetoresistive effect element” (Abstract).


	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims. In other words, it will further require substantial structural modification of the components that will also require substantial modification of the measurements and data processing to achieve the features of the allowable subject matter set forth in the independent claims.

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867